DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Preliminary Amendment filed on February 19, 2020.  Accordingly, claims 3, 14-17, 20 and 26-28 are cancelled; claims 1, 2, 4-13, 18, 19 and 21-25 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on February 19, 2020 and April 29, 2021 are being considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 4-13, 18, 19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed automatic cooking system for frying food products in combination as claimed including:
Each of the at least one lane of the cooking vat includes a bottom surface and sidewalls extending along the at least one lane, with chamfered corner surfaces connecting to the bottom surface and the sidewalls at an angle, wherein the bottom surface of each of the at least one lane in the cooking vat is angled upwardly along at least a portion of a length from the inlet end to the outlet end; and
The heating element and at least one gate are positioned and configured to avoid impeding of the continuous flow of cooking medium in the at least one lane in such a manner that would generate turbulent flow, such that the continuous flow of cooking medium over the bottom surface and chamfered corner surfaces and through the at least one lane avoids turbulence that can oxidate and reduce life span of the cooking medium.
With regard to claim 13, the prior art does not teach, suggest or render obvious the claimed automatic cooking system for frying food products in combination as claimed including:
The dividing and movement device further comprises a conveyor including a belt that extends along a length of the at least one lane and paddles that project outwardly from the conveyor, wherein the paddles divide the at least one lane into separate portions, and the conveyor rotates to move the paddles along the at least one lane to move batches of the food product; and
An outlet basket positioned to receive a batch of the food product from the conveyor following a cooking process, the outlet basket configured to rotate relative to the cooking vat to remove the batch of the food product from the cooking vat.
With regard to claim 18, the prior art does not teach, suggest or render obvious the claimed automatic cooking system for frying food products in combination as claimed including:
The dividing and movement device further comprises a series of gates positioned sequentially along a length of the at least one lane, wherein each gate of the series of gates is pivotally coupled to the cooking vat so that each gate of the series of gates can rotate to selectively hold batches of the food product in a corresponding portion of the at least one lane for cooking, and then selectively and positively move the batches of the food product into another portion of the at least one lane; and
Each gate of the series of gates is either flexible or spring-loaded so as to allow complete contact with adjacent portions of the cooking vat during rotation to move the batches of the food product.
With regard to claim 23, the prior art does not teach, suggest or render obvious the claimed automatic cooking system for frying food products in combination as claimed including:
Each of the at least one gate is removably coupled to the cooking vat so as to allow for removal of the at least one gate and cleaning of the cooking vat; and
Each of the at least one gate includes a spring release mechanism for selectively and removably engaging the at least one gate to the cooking vat.
With regard to claims 2, 4-12, 19, 21, 22, 24 and 25, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Schilling et al. (US 2005/0153022 A1) generally relates to a process for deep-frying material to be deep-fried in a heat transfer fluid.  The process for deep-frying material to be deep-fried in a heat transfer fluid, especially fat, includes cooking the material to be deep-fried at consecutively decreasing temperature of the heat transfer fluid.  A device suitable for carrying out the process is provided in which the heat transfer fluid is recycled by means of a pump and is brought into contact with the material to be deep-fried in a deep-frying container, has a series of deep-frying chambers for cooking the material to be deep-fried with different temperatures of the heat transfer fluid.  The process and device make possible an especially gentle cooking operation; in particular, the formation of acrylamide, which is hazardous to health, is reduced to a minimum.  However, Schilling et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170. The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858